DETAILED ACTION
	This is a final rejection in response to amendments filed 10/25/22. Claims 1-8, 10-14, and 21-25 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 9-14, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 2019/0128189) in view of Miller et al. (US 2017/0114721).
	Regarding independent claim 1, Rambo teaches a method of controlling a cooled cooling air system 80 for an aeronautical gas turbine engine 10, the method comprising: 
receiving data indicative of an ambient condition of the aeronautical gas turbine engine, data indicative of a deterioration parameter of the aeronautical gas turbine engine, data indicative of an operating condition of the aeronautical gas turbine engine, or a combination thereof [0065]; and 
modifying a cooling capacity of the cooled cooling air system in response to the received data indicative of the ambient condition of the aeronautical gas turbine engine, data indicative of the deterioration parameter of the aeronautical gas turbine engine, data indicative of an operating condition of the aeronautical gas turbine engine, or the combination thereof [0059,0065-0066].
Rambo is silent to wherein modifying the cooling capacity of the cooled cooling air system comprises modifying a cooling capacity of a cooling fluid provided to a CCA heat exchanger of the cooled cooling air system.
Miller teaches it was known to modify the cooling capacity of the cooled cooling air system comprises modifying a cooling capacity of a cooling fluid provided to a CCA heat exchanger of the cooled cooling air system [0029,0036].
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the CCA system of the engine of Rambo with the control of Miller, as Miller teaches increased temperature control, management, fuel burn, and reliability [0043]. 
Regarding dependent claim 11, Rambo in view of Miller teaches the invention as claimed and discussed above. Rambo further teaches wherein the CCA heat exchanger is integrated into a thermal bus 102, where the thermal bus further comprises a heat sink heat exchanger [0069], and wherein the step of modifying further comprises modifying a flow of thermal fluid within the thermal bus to the heat sink heat exchanger, a temperature of the flow of thermal fluid within the thermal bus, or both [0065].
Regarding independent claim 14, Rambo teaches an aeronautical gas turbine engine 10 comprising: 
a compressor section 24, a combustor section 26, and a turbine section 28 in serial flow order; 
a cooled cooling air system 80 comprising a CCA heat exchanger in airflow communication with the compressor section and the turbine section, the cooled cooling air system configured for receiving airflow from the compressor section and providing a CCA airflow to the turbine section [0060]; and 
a controller 109 operably connected to the cooled cooling air system, the controller configured to receive data indicative of an ambient condition of the aeronautical gas turbine engine [0065], data indicative of a deterioration parameter of the aeronautical gas turbine engine, data indicative of an operating condition of the aeronautical gas turbine engine, or a combination thereof [0059,0065-0066], and modify an amount of cooling capacity of the CCA heat exchanger in response to the received data indicative of the ambient condition of the aeronautical gas turbine engine, data indicative of the deterioration parameter of the aeronautical gas turbine engine, data indicative of an operating condition of the aeronautical gas turbine engine, or the combination thereof [0059,0065-0066]. 
Rambo is silent to wherein modifying the cooling capacity of the cooled cooling air system comprises modifying a cooling capacity of a cooling fluid provided to a CCA heat exchanger of the cooled cooling air system.
Miller teaches it was known to modify the cooling capacity of the cooled cooling air system comprises modifying a cooling capacity of a cooling fluid provided to a CCA heat exchanger of the cooled cooling air system [0029,0036].
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the CCA system of the engine of Rambo with the control of Miller, as Miller teaches increased temperature control, management, fuel burn, and reliability [0043]. 
Regarding dependent claim 23, Rambo in view of Miller teaches the invention as claimed and discussed above. Miller further teaches wherein modifying the cooling capacity of the cooling fluid provided to the CCA heat exchanger of the cooled cooling air system comprises modifying a flow of the cooling fluid provided to the CCA heat exchanger of the cooled cooling air system [0043].
Regarding dependent claim 24, Rambo in view of Miller teaches the invention as claimed and discussed above. Miller further teaches wherein modifying the cooling capacity of the cooling fluid provided to the CCA heat exchanger of the cooled cooling air system comprises modifying a flow of the cooling fluid provided to the CCA heat exchanger of the cooled cooling air system [0043].
Claim(s) 2-7, 21-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo in view of Miller and further in view of Gardner et al. (US 2015/0308353).
	Regarding dependent claim 2, Rambo in view of Miller teaches the invention as claimed and discussed above. Rambo in view of Miller is silent to wherein modifying the cooling capacity of the cooled cooling air system comprises modifying an amount of cooling available to the cooled cooling air system.
Gardner teaches wherein modifying the cooling capacity of the cooled cooling air system comprises modifying an amount of cooling available to the cooled cooling air system [0059 and 0062].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the CCA system of Rambo in view of Miller to modify the cooling available to the CCA system as taught by Gardner, as Gardner teaches this increases the cooling effectiveness [0059].
Regarding dependent claim 3 and independent claim 21, Rambo in view of Miller and further in view of Gardner teaches the invention as claimed and discussed above. Gardner further teaches wherein the step of receiving comprises receiving data indicative of the deterioration parameter of the aeronautical gas turbine engine, and wherein the step of modifying comprises modifying the amount of cooling capacity of the cooled cooling air system in response to the received data indicative of the deterioration parameter of the aeronautical gas turbine engine [0006 and 0057].
Regarding dependent claim 4, Rambo in view of Miller and further in view of Gardner teaches the invention as claimed and discussed above. Gardner further teaches wherein the data indicative of the deterioration parameter comprises data indicative of a turbine blade inlet temperature, an exhaust gas temperature, or both [0021].
Regarding dependent claim 5, Rambo in view of Miller and further in view of Gardner teaches the invention as claimed and discussed above. Gardner further teaches wherein the step of receiving comprises receiving data indicative of the ambient condition of the aeronautical gas turbine engine, and wherein the step of modifying comprises modifying the amount of cooling capacity of the cooled cooling air system in response to the received data indicative of the ambient condition of the aeronautical gas turbine engine [0054-0065].
Regarding dependent claim 6, Rambo in view of Miller and further in view of Gardner teaches the invention as claimed and discussed above. Gardner further teaches wherein the data indicative of the ambient condition comprises ambient temperature, ambient altitude, or both [0054, T0 is gas turbine inlet temperature].
Regarding dependent claim 7, Rambo in view of Miller and further in view of Gardner teaches the invention as claimed and discussed above. Gardner further teaches wherein the step of receiving comprises receiving data indicative of the operating condition of the aeronautical gas turbine engine [0057], and wherein the step of modifying comprises modifying the amount of cooling capacity of the cooled cooling air system in response to the received data indicative of the operating condition of the aeronautical gas turbine engine [0059].
Regarding dependent claim 22, Rambo in view of Miller and further in view of Gardner teaches the invention as claimed and discussed above. Rambo further teaches further comprising: a thermal bus 102, wherein the CCA heat exchanger is integrated into the thermal bus [0069], where the thermal bus further comprises a heat sink heat exchanger, and wherein the step of modifying further comprises modifying a flow of thermal fluid within the thermal bus to the heat sink heat exchanger, a temperature of the flow of thermal fluid within the thermal bus, or both [0065,0069].
Regarding dependent claim 25, Rambo in view of Miller and further in view of Gardner teaches the invention as claimed and discussed above. Rambo further teaches wherein modifying the cooling capacity of the cooling fluid provided to the CCA heat exchanger of the cooled cooling air system comprises modifying a flow of the cooling fluid provided to the CCA heat exchanger of the cooled cooling air system [0064-65].
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo in view of Miller and Gardner and further in view of Wang et al. (US 2007/0084049).
Regarding dependent claim 12, Rambo in view of Miller and Gardner teaches the invention as claimed and discussed above. Gardner further teaches wherein modifying the cooling capacity of the cooled cooling air system comprises modifying a hardware configuration of the engine to vary a cooling capacity of the cooled cooling air system [0054], 
Rambo in view of Miller and Gardner is silent to wherein modifying the hardware configuration comprises switching out one or more pieces of hardware on the engine to vary the cooling capacity of the cooled cooling air system.
Wang teaches it was known to modify the hardware configuration comprises switching out one or more pieces of hardware on the engine to vary the cooling capacity of the cooled cooling air system [0031].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the CCA system of Rambo in view of Miller and Gardner to switching out one or more pieces of hardware on the engine to vary the cooling capacity as taught by Wang, as Wang teaches this increases the life of the engine [0031].

Claim(s) 8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo in view of Miller and further Grzelecki et al. (US 2019/0186269).
Regarding dependent claim 8, Rambo in view of Miller teaches the invention as claimed and discussed above. Rambo in view of Miller is silent to further comprising receiving data indicative of a failure condition of the aeronautical gas turbine engine, and wherein the step of modifying further comprises modifying the amount of cooling capacity of the cooled cooling air system in response to the received data indicative of the failure condition of the aeronautical gas turbine engine.
Grzelecki teaches further comprising receiving data indicative of a failure condition of the aeronautical gas turbine engine [0045], and wherein the step of modifying further comprises modifying the amount of cooling capacity of the cooled cooling air system in response to the received data indicative of the failure condition of the aeronautical gas turbine engine [0045].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the CCA system of Rambo in view of Miller to further comprising receiving data indicative of a failure condition of the aeronautical gas turbine engine, and wherein the step of modifying further comprises modifying the amount of cooling capacity of the cooled cooling air system in response to the received data indicative of the failure condition of the aeronautical gas turbine engine as taught by Grzelecki, as Grzelecki teaches this reduces or eliminates chances of failure [0038,0045].
Regarding dependent claim 10, Rambo in view of Miller and further in view of Grzelecki teaches the invention as claimed and discussed above. Grzelecki further teaches wherein the flow of cooling fluid is a flow of bypass air, a fuel flow, a flow of thermal fluid from a thermal bus, a flow of ambient air, a flow bleed airflow, or a combination thereof [0019].
Regarding dependent claim 13, Rambo in view of Miller and further in view of Grzelecki teaches the invention as claimed and discussed above. Grzelecki further teaches wherein modifying the cooling capacity of the cooled cooling air system comprises modifying an amount of CCA airflow [0021] provided to a turbine section of the aeronautical gas turbine engine [0019] in response to the received data indicative of the ambient condition of the aeronautical gas turbine engine, data indicative of the deterioration parameter of the aeronautical gas turbine engine, data indicative of an operating condition of the aeronautical gas turbine engine, or the combination thereof [0045].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741